 In the Matter of FEDERAL ELECTRIC PRODUCTS Co. INC.andINTERNA-TIONAL BROTHERHOOD OF ELECTRICAL WORKERS, A. F. OF L.Case No. I-R4595.-Decided October 30, 19J,.5Mr. Charles Kurz,of New York City, for the Company.Mr. Francis X.Moore,of Boston, Mass., forthe AFL.Mr. William S. Zeman,of Hartford, Conn., for the CIO.Mr. Glenn L. Holler,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THECASEUpon a petition duly filed by International Brotherhood of Elec-tricalWorkers, A. F. of L., herein called the AFL, alleging that aquestion affecting commerce had arisen concerning the representationof employees of Federal Electric Products Co. Inc., Hartford, Con-necticut, herein called the Company, the National Labor RelationsBoard provided for an appropriate hearing upon due notice beforeRobert E. Greene, Trial Examiner.' The hearing was held at Hart-ford, Connecticut, on September 19, 1945.At the commencement ofthe hearing the Trial Examiner granted a motion of United Elec-trical,Radio & Machine Workers of America, Amalgamated Local281, C. I. 0., herein called the CIO, to intervene.The Company, theAFL, and the CIO appeared, participated, and were afforded full op-portunity to be heard, to examine and cross-examine witnesses, and tointroduce evidence bearing on the issues.The,Trial Examiner's rul-ingsmade at the hearing are free from prejudicial error and arehereby affirmed.All parties were afforded opportunity to file briefswith the Board.Upon the entire record in the case, the Board makes the following :1The Trial Examiner granted a motion of the Company to amend the pleadings in thecase so that the name of the Company would read"Federal Electric Products Co , Inc."Instead of Federal Electrical Co or Federal Electric Products Company.64 N. L.R. B, No. 100.601 602DECISIONS OF NATIONAL LABOR RELATIONS BOARDFINDINGS OF FACT1.THE BUSINESS OF THE COMPANYFederal Electric Products Co. Inc. is a New Jersey corporation, withits principal office located in Newark, New Jersey.The only plant in-volved in the instant proceeding is located in Hartford, Connecticut.The Hartford plant is engaged in the manufacture of motor con-trols, circuit breakers, and service equipment. In the course of itsoperations during the fiscal year from July 1944, to' July 1945, theCompany used raw materials, including copper, brass, and steel, val-ued at in excess of $800,000.Approximately 65 percent of these rawmaterials was shipped to the Hartford plant from points outside theState of Connecticut.During the same fiscal year the Company pro-duced at the Hartford plant finished products valued at in excess of$1,000,000, of which approximately 90 percent was shipped to pointsoutside the State of Connecticut.The company admits and we find that it is engaged in commercewithin the meaning of the National Labor Relations Act.II.THE ORGANIZATIONS INVOLVEDInternational Brotherhood of Electrical Workers is a labor organ-ization affiliated with the American Federation of Labor, admittingto membership employees of the Company.United Electrical, Radio & Machine Workers of America, Amalga-mated Local 281, is a labor organization affiliated with the Congressof Industrial Organizations, admitting to membership employees ofthe Company.III.THE QUESTION CONCERNING REPRESENTATIONOn September 1, 1944, the Company and the CIO signed an ex-clusive recognition contract which was to run for 1 year, renewablefrom year to year thereafter, unless, 30 days prior to any expirationdate either party notified the other of a desire to terminate or modifythe contract.The CIO contended at the hearing that the contractconstitutes a bar to these proceedings.Evidence at the hearing disclosed that during the last week of July1945, the AFL orally notified the Company of its claim t+@ representa substantial number of the Company's employees and that under date'of August 1, 1945, the AFL by letter again informed the Companyof the above claim.We find that the contract does not constitute abar to a present determination of representatives, in view of the AFL'stimely demand. FEDERAL ELECTRIC PRODUCTS CO. INC.603The Company took the position at the hearing that it could not bar-gain,with petitioner, or any other labor organization of its employees,until such time as it has been certified by the Board.A statement of the Regional Director introduced into evidence atthe hearing indicates that the AFL represents a substantial number ofemployees in the unit hereinafter found to be appropriate 2We find that a question affecting commerce has arisen concerningthe representation of employees of the Company within the meaning ofSection 9 (c) and Section 2 (6) and (7) of the Act.IV. THE APPROPRIATE UNITWe find, substantially in accordance with the stipulation of theparties, that all employees of the Company at its Hartford, Con-necticut, plant, except executives, office and clerical employees, ratesettlers, foremen, and all other supervisory employees with authorityto hire, promote, discharge, discipline, or otherwise effect changes inthe status of employees or effectively recommend such action, constitutea unit appropriate for the purposes of collective bargaining within,themeaning of Section 9 (b) of the Act.V.THE DETERMINATION OF REPRESENTATIVESWe shall direct that the question concerning representation whichhas arisen be resolved by means of an election by secret ballot amongthe employees in the appropriate unit who were employed during thepay-roll period immediately preceding the date of the Direction ofElection herein, subject to the limitations and additions set forth inthe Direction.DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the National LaborRelations Board by Section 9 (c) of the National Labor Relations Act,and pursuant to Article III, Section 9, of the National Labor Rela-tions Board Rules and Regulations-Series 3, as amended, it is herebyDIRECTED that, as part of the investigation to ascertain representa-tives for the purposes of collective bargaining with Federal Electric2The Regional Director reportedthat the AFLhad submitted 60 authorization cards,57 of which were dated betweenMay and July1945, and 3ofwhich wereundated.AN appearedto bear genuine original signatures.Of the cards submitted53 bore namesof persons listed onthe Company's pay roll for the pay-roll period ending August 11, 1945,which payroll contained the namesof 217 persons in the appropriate unit.The CIO didnot present any evidence of membership but relied upon its contract asevidenceof its interest in the proceedingswhile theshowing ofthe AFL is only approximately24 percent of the claimed appro-priate unit,we find thatthis showing issubstantialin view of a clause inthe contractrequiring membership in good standingin the CIO.Matter of Oregon Plywood Company,et at,33 N L.R. B 1234;Matter of Certasn-Teed Products Corporation,et at, 28 N. L.R. B. 915 604DECISIONSOF NATIONALLABOR RELATIONS BOARDProducts Co. Inc., Hartford, Connecticut, an election by secret ballotshall be conducted as early as possible, but not later than thirty (30)days from the date of this Direction, under the direction and super-vision of the Regional Director for the First Region, acting in this mat-ter as agent for the National Labor Relations Board, and subject toArticle III, Sections 10 and 11, of said Rules and Regulations, amongthe employees in the unit found appropriate in Section IV, above, whowere employed during the pay-roll period immediately preceeding thedate of this Direction, including employees who did not work duringsaid pay-roll period because they were ill or on vacation or temporarilylaid off, and including employees in the armed forces of the UnitedStates who present themselves in person at the polls, but excludingany who have since quit or been discharged for cause and have notbeen rehired or reinstated prior to the date of the election, to determinewhether they desire to be represented by International Brotherhood ofElectricalWorkers, A. F. of L., or by United Electrical, Radio & Ma-chineWorkers of America, Amalgamated Local 281, C. I. 0., for thepurposes of collective bargaining, or by neither.MR. GERARD D. REILLY took no part in the consideration of the aboveDecision and Direction of Election.